DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, Claim(s) 1-19 in the reply filed on 07/29/2022is acknowledged. Claim(s) 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method/apparatus, there being no allowable generic or linking claim.

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 03/04/2021 and 09/07/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-19 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 20190283459 to Nakamura et al. (hereinafter “Nakamura”).
With respect to claim 1, Nakamura discloses a drying apparatus (FIG.s 11-16 and 27), comprising: a conveyor which conveys a printing medium having a recording surface and a non-recording surface opposite to the recording surface (101, 102, 117, FIG.s 11-16 and 27), an aqueous ink adhering to the recording surface (100A FIG.s 11-16 and 27), a preceding-stage dryer which dries the printing medium by injecting a gas toward the recording surface of the printing medium being conveyed by the conveyor (109 FIG.s 11-16 and 27); and a next-stage dryer which dries the printing medium by injecting the gas toward the recording surface of the printing medium being conveyed by the conveyor on a side downstream of the preceding-stage dryer in a moving direction of the printing medium conveyed by the conveyor (112 FIG.s 11-16 and 27), a wind velocity of the gas injected by the preceding-stage dryer being lower than a wind velocity of the gas injected by the next-stage dryer (109, 112 FIG.s 11-16 and 27).
With respect to claim 2, Nakamura discloses the preceding-stage dryer includes a plurality of first nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the recording surface side of the printing medium and injects the gas toward the recording surface of the printing medium from the first nozzles, the next-stage dryer includes a plurality of second nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the recording surface side of the printing medium and injects the gas toward the recording surface of the printing medium from the second nozzles, and a wind velocity of the gas injected by the first nozzle is lower than a wind velocity of the gas injected by the second nozzle (109, 112 FIG.s 11-16 and 27).
With respect to claim 3, Nakamura discloses wherein the plurality of first nozzles inject the gas at the same wind velocity, and the plurality of second nozzles inject the gas at the same wind velocity (109, 112 FIG.s 11-16 and 27).
With respect to claim 4, Nakamura discloses wherein the preceding-stage dryer includes a plurality of rotary bodies arrayed in the moving direction of the printing medium conveyed by the conveyor on the non-recording surface side of the printing medium, and the rotary bodies have peripheral surfaces contacting the non-recording surface of the printing medium and rotate, following the printing medium (109, 112 FIG.s 11-16 and 27).
With respect to claim 5, Nakamura discloses wherein the first nozzles and the rotary bodies are arranged in a staggered manner in the moving direction of the printing medium conveyed by the conveyor in the preceding-stage dryer (109, 112 FIG.s 11-16 and 27).
With respect to claim 6, Nakamura discloses wherein: the next-stage dryer includes a plurality of third nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the non-recording surface side of the printing medium and injects the gas toward the non-recording surface of the printing medium from the third nozzles, and a wind velocity of the gas injected by the first nozzle is lower than a wind velocity of the gas injected by the third nozzle (109, 112 FIG.s 11-16 and 27).
With respect to claim 7, Nakamura discloses wherein the plurality of third nozzles inject the gas at the same wind velocity (109, 112 FIG.s 11-16 and 27).
With respect to claim 8, Nakamura discloses wherein a wind velocity of the gas injected by the plurality of second nozzles is equal to a wind velocity of the gas injected by the plurality of third nozzles (109, 112 FIG.s 11-16 and 27).
With respect to claim 9, Nakamura discloses wherein the second nozzles and the third nozzles are arranged in a staggered manner in the moving direction of the printing medium conveyed by the conveyor in the next-stage dryer (109, 112 FIG.s 11-16 and 27).
With respect to claim 10, Nakamura discloses wherein the next-stage dryer is arranged below the preceding-stage dryer in a vertical direction (109, 112 FIG.s 11-16 and 27).
With respect to claim 11, Nakamura discloses wherein: the moving direction of the printing medium conveyed by the conveyor in the preceding-stage dryer and the moving direction of the printing medium conveyed by the conveyor in the next-stage dryer are opposite, and the conveyor includes a preceding-stage inverter bends the printing medium conveyed from the preceding-stage dryer downward and further bends the printing medium toward the next-stage dryer (109, 112 FIG.s 11-16 and 27).
With respect to claim 12, Nakamura discloses wherein: the next-stage dryer includes a plurality of third nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the non-recording surface side of the printing medium and injects the gas toward the non-recording surface of the printing medium from the third nozzles, a wind velocity of the gas injected by the first nozzle is lower than a wind velocity of the gas injected by the third nozzle, the next-stage dryer is arranged below the preceding-stage dryer in a vertical direction, the moving direction of the printing medium conveyed by the conveyor in the preceding-stage dryer and the moving direction of the printing medium conveyed by the conveyor in the next-stage dryer are opposite, the conveyor conveys the printing medium in the preceding-stage dryer with the recording surface facing up and the non-recording surface facing down and conveys the printing medium in the next-stage dryer with the recording surface facing down and the non-recording surface facing up, the first nozzles are arranged above the printing medium conveyed by the conveyor, the rotary bodies are arranged below the printing medium conveyed by the conveyor, the second nozzles are arranged below the printing medium conveyed by the conveyor, and the third nozzles are arranged above the printing medium conveyed by the conveyor (109, 112 FIG.s 11-16 and 27).
With respect to claim 13, Nakamura discloses further comprising a succeeding-stage dryer which dries the printing medium by injecting the gas toward the recording surface of the printing medium being conveyed by the conveyor on a side downstream of the next-stage dryer in the moving direction of the printing medium conveyed by the conveyor, wherein: the succeeding-stage dryer is arranged below the next-stage dryer in a vertical direction, the succeeding-stage dryer includes a plurality of fourth nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the recording surface side of the printing medium and injects the gas toward the recording surface of the printing medium from the fourth nozzles, and a wind velocity of the gas injected by the first nozzle is lower than a wind velocity of the gas injected by the fourth nozzle (109, 112 FIG.s 11-16 and 27).
With respect to claim 14, Nakamura discloses wherein a wind velocity of the gas injected by the fourth nozzle and a wind velocity of the gas injected by the second nozzle are equal (109, 112 FIG.s 11-16 and 27).
With respect to claim 15, Nakamura discloses wherein: the succeeding-stage dryer includes a plurality of fifth nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the non-recording surface side of the printing medium and injects the gas toward the non-recording surface of the printing medium from the fifth nozzles, and a wind velocity of the gas injected by the first nozzle is lower than a wind velocity of the gas injected by the fifth nozzle (109, 112 FIG.s 11-16 and 27).
With respect to claim 16, Nakamura discloses wherein: the moving direction of the printing medium conveyed by the conveyor in the next-stage dryer and the moving direction of the printing medium conveyed by the conveyor in the succeeding-stage dryer are opposite, and the conveyor includes a next-stage inverter which bends the printing medium conveyed from the next-stage dryer downward and further bends the printing medium toward the succeeding-stage dryer (109, 112 FIG.s 11-16 and 27).
With respect to claim 17, Nakamura discloses wherein the gas has a temperature of 60°C or higher (109, 112 FIG.s 11-16 and 27).
With respect to claim 18, Nakamura discloses a printing apparatus which adheres an aqueous ink to a recording surface of a printing medium having the recording surface and a non-recording surface opposite to the recording surface; and the drying apparatus according to claim 1, the drying apparatus drying the printing medium having the aqueous ink adhered thereto by the printing apparatus (109, 112 FIG.s 11-16 and 27).
With respect to claim 19, Nakamura discloses further comprising a coating apparatus which applies a primer to the recording surface of the printing medium, wherein: the printing apparatus adheres the aqueous ink to the recording surface having the primer applied thereto by the coating apparatus (104 FIG.s 11-16 and 27).

Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 20190184717 to Tsuji et al. discloses gas nozzles with different velocities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853